The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2015

                                      No. 04-10-00269-CR

                                        David GARZA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2009CRS000735D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

                                         ORDER
        This court’s opinion in this appeal issued on January 5, 2011. After the Texas Court of
Criminal Appeals denied appellant’s petition for discretionary review, this court’s mandate
issued on May 18, 2011. Appellant has filed a pro se motion requesting that this court order his
attorney to provide him with a copy of his record for purposes of filing a post-conviction writ of
habeas corpus. This court has no jurisdiction over post-conviction writs of habeas corpus in
felony cases. See TEX. CODE CRIM. PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex.
App.—San Antonio 1998, orig. proceeding). Post-conviction writs of habeas corpus are to be
filed in the trial court in which the conviction was obtained, and made returnable to the Court of
Criminal Appeals. See TEX. CODE CRIM. PROC. art. 11.07. In order to obtain a free copy of the
record, appellant would need to file a motion in the trial court in which the conviction was
obtained and demonstrate that his claim is not frivolous and that the record is needed to decide
the issues presented. See United States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v.
State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.). Because this court
has no jurisdiction to consider appellant’s motion, the motion is DISMISSED FOR LACK OF
JURISDICTION.

                                                     PER CURIAM


ATTESTED TO: ____________________
             Keith E. Hottle
             Clerk of Court